DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 and 17-23 are pending.  Claim 16 has been cancelled by the applicant.  Claims 4-6, 8, 9, 11, 13-15, 20-23 are withdrawn from consideration.  Remaining claims 1-3, 7, 10, 12, and 17-19 are examined.  The indicated allowability of claims 2, 3, 10, and 16-19 in the previous action is withdrawn. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,693,457
Pilat
United States Patent 5,092,218
Fine et al.
United States Patent 8,578,796
Cho

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7, 10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. in view of Cho and Pilat.
With regard to claims 1, 7, and 12 Fine et al. teach a thermal extraction apparatus as at least shown in figures 10-12, 16a, and 16b.  Fine et al. teach the use of a collector as shown in figures 2-9.  In a first embodiment the collector shown in figures 2-7 has a housing (reference item 54) having a gas inlet (its front end) and a gas outlet (its rear end) that will receive a gas flow through the housing from the gas inlet to the gas outlet.  In this embodiment there are a plurality of sample collecting tubes (reference item 50) within the housing, each tube having an inlet, an outlet, and a sample collecting material (reference item 52).  In an alternate embodiment shown in figure 9 the collector (reference item 104) has a housing (reference item 106) holding a porous frit (reference item 108) having the sample collecting material.  Fine et al. state:
Any of the above-described collectors may be mounted within an air-tight collection/desorbtion chamber which is connected to cold spot concentrators and in turn to other portions of the explosives detection system. In such an arrangement, for example, with the collector installed in a booth for screening people for possession of explosives or specific drugs, the collector remains in one position both while a gas sample is directed through the collector for trapping of explosives vapors, and thereafter while the collector is heated and a suitable carrier gas is passed through it for desorption of explosives vapors. Alternatively, the collector may be mounted in a hand-held sampler during sample collection and then transferred to a desorption chamber for further processing in the remaining subsystems of the explosives detector system. The provision of a hand-held sampler or sample gun permits sampling in remote areas which might otherwise be inaccessible to the explosives detector system and allows sampling of vapors by lifting or stripping from objects (e.g., surfaces) as well as sampling of vapors which are airborne due to the vapor pressure of explosives.
It should be understood that, as mentioned earlier, the collector 222 may trap explosives vapors while positioned either in a collector/desorber chamber forming part of an overall detection system having interconnected subsystems or while mounted in a portable sample gun from which the collector can be removed and transferred to a desorber chamber.
See column 9 (lines 4-25) and column 14 (line 62-68).  That is, the collector (reference item 22) can be mounted in the hand-held unit shown in figures 10 or 11 when collecting samples.  Alternatively, the collector can be within a structure such as that shown in figure 12 when collecting samples. 
	Fine et al. teach the use of a pump (reference item 310) or blower (reference item 130) for generating a gas flow through the collector.  Fine et al. teach the use of a heater (reference item 186) to heat the sample collector to a temperature sufficient to release the vapor samples.  The temperature can be 160 °C to 200 °C.  See column 11 (lines 4-13).  This heater will heat the sample collector and its housing, the housing for the hand-held unit or the housing for the structure such as that shown in figure 12, and a region adjacent the sample collector absorbent.
Fine et al. teach at least one thermal desorption (TD) tube (reference item 34, 212, or 214) connected with the gas outlet of the housing to receive the gas flow downstream of the sample collector and collect the vapor sample released from the sample collector adsorbent of the sample collector.  The thermal desorption tube is a cold sport for concentrating the samples generally shown in figure 14.  Finally, Fine et al. teach a cooling member in heat exchange with the TD tubes to cool the TD tubes.
A cold block 196 (FIG. 15) of aluminum surrounds the tube 188 and is maintained at a constant temperature such as about 10.degree. C. by a suitable cooler device such as thermoelectric cooler 190, a commercially available, device utilizing semiconductor materials and without moving parts which provides cooling when an electrical current is passed through it.
See column 12 (lines 33-39).  
In order to get the sample from the TD tube to an analyzer it must be heated.  After the sample is trapped at the TD cold trap Fine et al. teach that the TD is heated so that the sample is again desorbed.  See, for example, column 12 (lines 50-66).  This heating means is downstream of the first heater.  One of ordinary skill would know, based on the teachings from Fine et al. and common sense, to use a controller to control the heaters so that they reach desired temperatures.  See, for example, column 12 (lines 50-68) through column 13 (lines 1-18).  
	Fine et al. teach the claimed invention, but dot teach a collector having a housing with a side opening to receive a sample collector into a sample collector location.  However, Cho et al. teach that it is known to provide a collector housing with a side opening.  See at least figure 7.  The side opening receives a sample collector having a sample collector adsorbent.  The adsorbent will contain a vapor sample when used during a sampling process.  The housing further comprises an upstream heater (reference item 14).
Fine et al. teach the claimed invention, but dot teach a frustoconical cavity between an inlet and a sample collector.  However, from Pilat it is known to have an inlet (reference item 40) coupled to a frustoconical-shaped member. This frustoconical-shaped member is between the inlet and one or more sample collectors (reference item 45, 47, 49, 51, and/or 58).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Fine et al. with the teachings of Cho and Pilat in order to provide a side opening in the housing for receiving an absorbent so that the absorbent can be removed and replaced when it is defective or when a different absorbent material is required for the sampling process. Furthermore, adding a frustoconical-shaped member to the inlet would have been obvious in order to obtain a desired flow rate of gas through the sampler. 
With regard to claim 2 Fine et al. teach that the temperature for the for the second (downstream) heater has a desired range of between 150 °C to 200 °C, preferably 170 °C.  See column 13 (lines 13-16).  Fine et al. teach that the temperature for the first (upstream) heater has a desired range of 160 °C to 200 °C, preferably 170 °C.  The lower temperature value for the downstream heater (150 °C) is smaller than that for the upstream heater (160 °C).  See also MPEP § 2144.05.
	With regard to claims 3 and 19 one of ordinary skill in the art would, based on the express teachings of Fine et al. and or based on common sense, would use temperature sensors, including sensors such as the thermocouples (reference item 193) in combination with both the upstream and downstream heaters so that the controller can "know" when the desired temperatures have been obtained.  See also column 12 (lines 47-49).
With regard to claims 10 and 17 one of ordinary skill would recognize that the temperature for the for the second (downstream) heater has a desired range of between 150 °C to 200 °C, preferably 170 °C.  See column 13 (lines 13-16).  The temperature for the first (upstream) heater has a desired range of 160 °C to 200 °C, preferably 170 °C.  Clearly one of ordinary skill could choose the upstream temperature to be 200 °C, and the downstream temperature to be 190 °C since both temperatures are within their prescribed ranges.  See also MPEP § 2144.05.
	With regard to claim 18 the first heater is an upstream heater, and the second heater is a downstream heater as discussed above. 
The lower temperature value for the downstream heater (150 °C) is smaller than that for the upstream heater (160 °C).
Additional Prior Art
United States Patent 6,907,796 to Bremer et al. teach that it is known to provide a coil (reference item 6) through which a coolant flows in order to create a cold trap at a tube (reference item 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856